Affirmed by unpublished. PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antoinne Smith appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have *203reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Smith v. Sergeant Watkins, No. 8:13-cv-03893-PWG (D.Md. Nov. 19, 2015). We also deny Smith’s motion to assign counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.